DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.        The drawings are objected to because:
In FIGs 2 and 3, boxes or simple shapes are labeled only with reference numbers (i.e., S1, S2, 3, 4, 13, and 14), without descriptive legends. The Examiner directs the applicant to 37 C.F.R. 1.84(n) and 1.84(o) which state, “Graphical drawing symbols may be used for conventional elements when appropriate” while “[o]ther symbols which are not universally recognized may be used, subject to approval by the Office” and that “[s]uitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing”.  Since the boxes or simple shapes in FIGs 2 and 3 are not universally recognized for the elements they represent, the Examiner may require descriptive legends for better understanding of the drawings.  See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
3.	Claims 1-15 are objected to because of the following informalities:  
In claim 1, the “t” in TF(t) needs to be defined in the claim, even though it represents a “time” variable, based on the disclosure.
In claim 2, line 7, “of the battery cell” should be --of the battery cell energy storage system-- to avoid the issue of lack of antecedent basis.
In claim 2, line 9, “adapting the battery cell states and the battery cell parameters” should be --adapting the states and the parameters of the battery cell energy storage system-- to avoid the issue of lack of antecedent basis.
In claim 3, line 2, “the battery cell states of the battery cell energy storage system” should be --the states
In claim 3, line 4, “the battery cell parameters” should be --the parameters of the battery cell energy storage system-- to avoid the issue of lack of antecedent basis.
In claim 3, line 8, “the battery cell characteristic variables include” should be --the at least one battery cell characteristic variable includes-- to be consistent with its antecedent basis.
In claim 3, line 3-10, “of the battery cell” (multiple instances) should be --of the battery cell energy storage system-- to avoid the issue of lack of antecedent basis.
In claim 4, line 5, “of the battery cell states” should be --of the states of the battery cell energy storage system-- to avoid the issue of lack of antecedent basis.
In claim 4, line 6, “of the battery cell parameters” should be --of the parameters of the battery cell energy storage system-- to avoid the issue of lack of antecedent basis.
In claim 5, lines 3-4, “the battery cell states of the battery cell” should be --the states of the battery cell energy storage system-- to avoid the issue of lack of antecedent basis.
In claim 5
In claim 5, line 10, “the battery cell states of the battery cell” should be --the states of the battery cell energy storage system-- to avoid the issue of lack of antecedent basis.
In claim 5, lines 11-12, “the battery cell parameters of the battery cell-- should be --the parameters of the battery cell energy storage system-- to avoid the issue of lack of antecedent basis.
In claim 5, lines 8-9, “the detected battery cell states and the detected battery cell parameters” should be --the estimated states and the estimated parameters-- to avoid the issue of lack of antecedent basis.
In claim 5, line 14, “the battery cell” should be --the battery cell energy storage system-- to avoid the issue of lack of antecedent basis.
In claim 5, line 15, “of the battery cell” should be --of the battery cell energy storage system-- to avoid the issue of lack of antecedent basis.
In claim 6, line 4, “each battery parameter” should be --each of the parameters of the battery cell energy storage system-- to avoid the issue of indefiniteness.
In claim 6, line 5, “each battery cell state of the battery cell” should be --each of the states of the battery cell energy storage system-- to avoid the issue of indefiniteness.
In claim 6, line 9, “of the battery cell” should be --of the battery cell energy storage system-- to avoid the issue of lack of antecedent basis.
In claim 7
In claim 7, line 8, “of the battery cell” should be --of the battery cell energy storage system-- to avoid the issue of lack of antecedent basis.
In claim 8, lines 7-8, “all measurement variables” should be --all of the measurement variables” to avoid the issue of indefiniteness (over broad).
In claim 9, line 5, “the respective battery cell states” should be --the respective states-- to avoid the issue of lack of antecedent basis.
In claim 9, line 6, “the respective battery cell parameters” should be --the respective parameters-- to avoid the issue of lack of antecedent basis.
In claim 9, lines 9-10, “the batter cell states” and “the battery cell parameters” should be --the states” and --the parameters-- respectively to avoid the issue of lack of antecedent basis.
In claim 12, line 3, “a funnel function TF(t)” should be --the funnel function TF(t)” to avoid creating another antecedent basis.
In claim 13, the “t” in TF(t) needs to be defined in the claim, even though it represents a “time” variable, based on the disclosure.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2, 4-11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 2, it recites “by means of the dual Kalman filter on the basis of the determined noise components” in the last line. However, there are two antecedent bases for the limitation of “the determined noise components.” One is “noise components of a state estimator formed as a first Kalman filter of a dual Kalman filter.” The other is “noise components of a parameter estimator formed as a second Kalman filter of the dual Kalman filter”. See claim 2, steps (a). It is unclear which antecedent basis (or both) is/are referred to.
	For examination purpose, “by means of the dual Kalman filter on the basis of the determined noise components” in the last line is assumed to be --by means of the dual Kalman filter on the basis of the determined noise components of both the state estimator and the parameter estimator--.
	
	Regarding claim 4, it recites “the determined noise components” in line 3. However, there are two antecedent bases for the limitation of “the determined noise components.” See discussion of claim 2 above.
of both the state estimator and the parameter estimator--.

Regarding claim 6, it recites “the characteristic parameter behaviour of the battery cell energy storage system” in line 3 and “the stored characteristic parameter behaviour of the battery cell” in line 6. There are no antecedent basis for the limitations. For examination purpose, the claim is assumed to depend on claim 2, which would provide the antecedent basis. Also, “the stored characteristic parameter behaviour of the battery cell” is assumed to be --the energy storage system--.

Regarding claim 7, it recites “a process noise … is determined… and a process noise …  is determined …” The statements are in the passive voice. It is unclear whether they represent further steps in the method claim, or merely intended purposes. For examination purpose, they are assumed to be intended purposes.

Regarding claim 8, it recites “the measurement noise” in the last line. There is no antecedent basis for the limitations. For examination purpose, it is assumed to be --a measurement noise--.

Regarding claim 14, it recites “wherein the monitored Kalman filter is in each case an extended Kalman filter, an unscented Kalman filter, a square-root unscented selected from the group consisting of an extended Kalman filter, an unscented Kalman filter, a square-root unscented Kalman filter, a central difference Kalman filter and a dual Kalman filter--.


	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 2, 4, 7, and 12-15 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16633007 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because any differences would have been obvious to one in the art. Note that the equation of the TF(t) function would have been obvious because it decreases exponentially over time.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-4 and 6-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale



Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale


Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.


Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations: “comparing the covariance behavior with a corresponding desired covariance behaviour of the state and/or parameter; and automatically deactivating the Kalman filter for each state and/or each parameter of the battery cell energy storage system, of which the covariance behaviour exceeds the corresponding desired covariance behaviour, wherein the desired covariance behaviour has a funnel function TF(t) decreasing over time, wherein TF(t) = a∙ebt+c with configurable coefficients a,b,c.” These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or are mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No. Consequently, the claim is directed to a judicial exception without significantly more. See MPEP 2106.05.

Claim 13 is similarly rejected by analogy to claim 1.

claims 2-4, 6-12, 14, and 15 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea. Note that the “data store” in claims 8 and 12 would be merely generic computer components to facilitate the performance of the abstract idea. It does not add significantly more beyond the abstract idea to make the claims eligible.
	Note that claim 5 is eligible because the limitations “controlling a loading of the battery cell on the basis of the detected battery cell states and the detected battery cell parameters, and outputting to a control unit the battery cell states of the battery cell which are adapted by the state estimator of the dual Kalman filter for controlling a load connected to the battery cell, and/or for controlling a current source connected to the battery cell” sufficiently integrate the abstract idea into a practical application of that abstract idea.

Notes
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Heiries (US 20180313904 A1) teaches an automatic method for estimation of the capacitance of a cell of a battery and an automatic method for estimation of the state of charge of that cell. Involving halting iterations of estimation when a covariance behavior exceeds a predetermined threshold.
Burgess (US 20090228225 A1) teaches a method for battery service life estimation a Kalman filter, indicating that an error covariance matrix can be used to judge the quality of the estimate.
Barillas et al. (“A comparative study and validation of state estimation algorithms for Li-ion batteries in battery management systems” Applied Energy 155 (2015) 455–462) teaches an approach to evaluate and verify estimation algorithms for estimating the state of charge (SOC) of the battery cells.
Campestrini et al. (“A comparative study and review of different Kalman filters by applying an enhanced validation method” Journal of Energy Storage 8 (2016) 142–159) compares compare 18 different implementations of Kalman filters with an enhanced validation method.


8.	Claims 1 and 13 distinguish over the closest prior art of record as discussed below.

	Regarding claim 1, the closest prior art of record fails to teach the features: “wherein the desired covariance behaviour has a funnel function TF(t) decreasing over time, wherein TF(t) = a∙ebt+c with configurable coefficients a,b,c,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Regarding claim 13, the closest prior art of record fails to teach the features: “wherein the desired covariance behaviour has a funnel function TF(t) decreasing over time, wherein TF(t) = a∙ebt+c with configurable coefficients a,b,c,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857